Citation Nr: 0702205	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-01 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for prostate cancer status post retropubic 
prostatectomy.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from February 1967 to 
August 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  That decision granted service 
connection for bilateral hearing loss and for carcinoma of 
the prostate.  The bilateral hearing loss was assigned a 
noncompensable evaluation effective from December 12, 2001, 
and the carcinoma of the prostate was assigned a 10 percent 
disability evaluation effective from July 1, 2002.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The Board also observes that the veteran's appeal had 
originally included the issues of entitlement to a higher 
initial evaluation for erectile dysfunction and for residual 
scars of a radical retropubic prostatectomy as well as for 
service connection for residuals of a liver transplant, 
hypertension, posttraumatic stress disorder, residuals of 
left foot surgery, and a kidney disorder.  However, in his 
January 2005 VA Form 9, the veteran specifically stated that 
he was only appealing the issues of entitlement to a higher 
initial evaluation for bilateral hearing loss and for 
prostate cancer.  As such, the veteran has not filed a 
substantive appeal for the other issues.  See 38 C.F.R. § 
20.202.  Accordingly, the issues of entitlement to a higher 
initial evaluation for erectile dysfunction and for residual 
scars of a radical retropubic prostatectomy as well as for 
service connection for residuals of a liver transplant, 
hypertension, posttraumatic stress disorder, residuals of 
left foot surgery, and a kidney disorder no longer remain in 
appellate status and no further consideration is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

Reason for Remand: To schedule the veteran for a video 
conference hearing before the Board at the RO in 
Indianapolis, Indiana.

The veteran submitted a statement in October 2005 in which he 
indicated that he wanted to have a video conference hearing 
in connection with his appeal for increased compensation.  
The failure to afford the veteran a hearing would amount to a 
denial of due process.  38 C.F.R. § 20.904(a)(3) (2006).  
Therefore, the veteran should be scheduled for a video 
conference hearing before the Board at that RO in 
Indianapolis, Indiana.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to the 
Cleveland RO for the following action:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Veterans Law 
Judge of the Board via video conference 
at the local office in accordance with 
his request.  The veteran should be 
notified in writing of the date, time, 
and location of the hearing.  After the 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board in accordance with appellate 
procedures.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified. 





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


